Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 has been considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities:
• In paragraph 6, line 5, “cabinet 12” should read “cabinet 14”.
• In paragraph 6, line 8, “ice block maker 12” should read “ice block maker 10”.
• In paragraph 6, line 12, “facilities” should read “facilitate”.
• In paragraph 7, line 5, “linear” should read “liner”.
• In paragraph 8, line 5, “freezer” should read “freeze”.
• In paragraph 8, lines 4-5, “to freezer” should read “to freeze”.
• In paragraph 57, line 8, “clear sheets are” should read “clear sheets”.
• In paragraph 66, line 2, “may located” should read “may be located”.
• In paragraph 71, line 2, “and or” should read “and/or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] and further in view of Scalf (US 2020/0182535).
Regarding claims 1 and 3, Clinebell discloses a freezing module for creating clear ice sheets (Page 13), the freezing module comprising:
- a frame comprising a plurality of chambers, disposed horizontally (Page 3),
- at least a plate freezer implicitly disclosed underneath the chambers based upon the bottom-up frozen ice sheet (Page 9),
- at least one mold (a liner in Page 3) for placement on each plate freezer and suitable for receiving water to form an ice sheet (Page 4), and
- a circulation pump (Pages 5 and 6) associated with each mold, wherein the circulation pump circulates water in the mold to release air bubbles and/or prevent formation of air bubbles as the water freezes.
Clinebell also discloses a manual control method using a portable water hose. The water hose is movable from a fill position to an elevated position when water is filled up to a certain level, wherein the water hose is at least partially disposed within the mold in the fill position (Page 4).
Clinebell does not disclose that the frame comprises a plurality of levels.
However, Boarman discloses a cold plate apparatus (100 in Figure 3) comprising a plurality of levels (110A, 110B, and 110C in Figure 3).
Boarman also discloses a plate freezer (112A, 112B, and 112C in Figure 3) including a cooling source (22 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell’s system to incorporate the teachings of Boarman by arranging Clinebell’s chambers vertically and putting a plate freezer underneath each chamber to have a plurality of levels for the purpose of maximizing the production of ice sheets within an occupying space by the system.
Clinebell in view of Boarman does not disclose a control frame associated with each plate freezer.
However, Scalf discloses a quick fill fluid dispenser comprising a fill valve (164 in Figure 5), a flowmeter (166 in Figure 5), a fluid level sensor (182 in Figure 5) and possibly a pump [Lines 22-23 in Paragraph 53], wherein these components are provided to monitor fluid fill level [Lines 1-7 in Paragraph 55] or to regulated an amount of fluid [Lines 1-7 in Paragraph 55].
Scalf also discloses that the fill valve and the flowmeter can be integrated with one another in the same housing [Lines 15-16 in Paragraph 52].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman’s water hose to incorporate the teachings of Scalf by adding some components such as a fill pump and a flowmeter and integrating those components in the same housing or frame to make a control frame, and then connecting the control frame to the water hose, wherein the control frame can be movable from an elevated position to fill position and one or more circulation pumps can be related to the control frame by the teachings of Clinebell, to monitor water fill level and to control one or more circulation pumps in the mold for the purpose of precisely controlling water filling and circulation by eliminating human factors.
Regarding claim 6, Clinebell in view of Boarman, and further in view of Scalf discloses the freezing module as set forth in claim 1,
Clinebell discloses a wet/dry vacuum cleaner to remove excess water (Page 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) as applied in claims 1, 3, and 6 above, and further in view of Lee et al. (US 9,581,372) [Lee].
Regarding claim 2, Clinebell in view of Boarman, and further in view of Scalf discloses the freezing module as set forth in claim 1, wherein the frame provides structural support to the mold (Clinebell, Page 3).
Clinebell in view of Boarman, and further in view of Scalf does not disclose that the frame has an open bottom.
However, Lee discloses that an ice maker comprises a freeze frame (a lower frame, 15 in Figure 6) for each mold (a tray body, 14 in Figure 6), wherein the freeze frame has an open bottom and provides structural support to the mold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman, and further in view of Scalf’s chamber to incorporate the teachings of Lee by letting the chamber have open bottom for the mold to directly contact the plate freezer for the purpose of decreasing thermal resistance regarding heat conduction to improve heat transfer.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) as applied in claims 1, 3, and 6 above, and further in view of Kopf (US 2007/0186571).
Regarding claim 4, Clinebell in view of Boarman, and further in view of Scalf discloses the freezing module as set forth in claim 1.
Clinebell in view of Boarman, and further in view of Scalf does not disclose that the control frame further comprises one or more sensors for detecting a height of ice forming in the mold.
However, Kopt discloses a device (17 in Figure 4) for sensing a level of ice including a bail arm (26 in Figure 4) and an actuator (84 in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman, and further in view of Scalf’s control frame to incorporate the teachings of Kopt by adding Kopt’s device for sensing a level of ice to the control frame to detect a height of ice forming in the mold for the purpose of better controlling the freezing module.
Regarding claim 5, Clinebell in view of Boarman, and further in view of Scalf discloses the freezing module as set forth in claim 4.
It would have been obvious to one of ordinary skill in the art to decrease a pump rate of the circulation pumps as the sensors sense the height of the ice increasing because the remaining amount of water is decreasing as the height of the ice is increasing.
Regarding claim 5, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “decrease a pump rate of the circulation pumps as the sensors sense the height of the ice increasing”, the invention as taught by the teachings of a modified Clinebell are deemed fully capable of performing such function. A modified Clinebell comprises pumps which are capable of having a variable pump rate. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Claims 7, 9-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) in view of Pankaj (WO 2017203703), and further in view of Flores (US 2019/0204000).
Regarding claims 7 and 10, Clinebell discloses a system for manufacturing clear ice products, the system comprising:
- a freezing module comprising: 
- a frame comprising a plurality of chambers, disposed horizontally (Page 3),
- at least a plate freezer implicitly disclosed underneath the chambers based upon the bottom-up frozen ice sheet (Page 9),
- at least one mold (a liner in Page 3) provided for placement on each plate freezer and suitable for receiving water to form an ice sheet (Page 4), 
- a circulation pump (Pages 5 and 6) associated with each mold, wherein the circulation pump circulates water in the mold to release air bubbles and/or prevent formation of air bubbles as the water freezes, and
		- a portable water hose to be controlled manually, wherein the water hose is movable from fill position to an elevated position when water is filled up to a certain level, and wherein the water hose is at least partially disposed within the mold in the fill position (Page 4), and 
- a demolding module comprising a shelf, wherein the demolding module removes the ice sheets from the molds by pulling the mold from the freezing module manually (Pages 10-13).
Clinebell does not disclose that the frame comprises a plurality of levels.
However, Boarman discloses a cold plate apparatus (100 in Figure 3) comprising a plurality of levels (110A, 110B, and 110C in Figure 3), and a plate freezer (112A, 112B, and 112C in Figure 3) including a cooling source (22 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell’s system to incorporate the teachings of Boarman by arranging Clinebell’s chambers vertically and putting a plate freezer underneath each chamber to have a plurality of levels for the purpose of maximizing the production of ice sheets within an occupying space by the system.
Clinebell in view of Boarman does not disclose a control frame associated with each plate freezer.
However, Scalf discloses a quick fill fluid dispenser comprising a fill valve (164 in Figure 5), a flowmeter (166 in Figure 5), a fluid level sensor (182 in Figure 5) and possibly a pump [Lines 22-23 in Paragraph 53], wherein these components are provided to monitor fluid fill level [Lines 1-7 in Paragraph 55] or to regulated an amount of fluid [Lines 1-7 in Paragraph 55].
Scalf also discloses that the fill valve and the flowmeter can be integrated with one another in the same housing [Lines 15-16 in Paragraph 52].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman’s water hose to incorporate the teachings of Scalf by adding some components such as a fill pump and a flowmeter and integrating those components in the same housing or frame to make a control frame, and then connecting the control frame to the water hose, wherein the control frame can be movable from an elevated position to fill position and one or more circulation pumps can be related to the control frame by the teachings of Clinebell, to monitor water fill level and to control one or more circulation pumps in the mold for the purpose of precisely controlling water filling and circulation by eliminating human factors.
Clinebell in view of Boarman, and further in view of Scalf does not disclose a lift, a part of the demolding module.
However, Pankaj discloses a lift (a stacker crane, 12 in Figure 1) comprising a shelf (12-1, an elevating table), a guide rail (13 in Figure 1), and a traveling rail (14 in Figure 1), wherein the lift can bring the shelf to a desired height to handle a package (15 in Figure 1).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman, and further in view of Scalf’s demolding module to incorporate the teachings of Pankaj by adding Pankaj’s lift to the demolding module to better move the mold including ice from the frame, wherein the frame comprises a plurality of levels for the purpose of decreasing injury related to workers by minimizing human factors, and improving manufacturing efficiency.
Clinebell in view of Boarman in view of Scalf, and further in view of Pankaj does not disclose a converting station for converting the ice to a clear ice product.
However, Flores discloses a system, method and apparatus for manufacturing clear ice product, and a converting station comprising a plurality of substations (Figure 3-4 and 8) including an electric chainsaw and a band saw (19 in Figure 5), wherein the band saw can be used to trim a surface and the chainsaw can be used to cut an ice block into sub-blocks [Lines 5 and 6 in Paragraph 15, Lines 4-6 in Paragraph 16, Lines 1-2 in Paragraph 18, and Lines 1-4 in Paragraph 19].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman in view of Scalf, and further in view of Pankaj’s ice manufacturing system to incorporate the teachings of Flores by adding Flores’s converting station to the ice manufacturing system for the purpose of converting the ice to ice product with desired size by eliminating any irregularities and any air pockets or bad residues.
Regarding claim 9, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 7.
Boarman discloses a storage apparatus (460 in Figure 9) or mechanism for storing clear ice sheets (462, 464 in Figure 9).
Regarding claim 11, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 10.
Boarman discloses that the ice maker includes a staging area disposed downstream from the cold plate apparatus, wherein the staging area is adapted to receive and fuse the plurality of ice sheets to form a unitary clear ice sheet or block.
For Boarman’s staging area, one of ordinary skill in the art can use the bottom ice sheet as a sacrificial ice base while receiving the plurality of ice sheets.
Regarding claim 12, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 10.
Boarman discloses a shaping module using molded sides (442 and 444 in Figure 8A-8C).
Boarman does not disclose a trim module and a customization module.
However, Flores discloses a system, method and apparatus for manufacturing ice objects, and the system or the method comprises a converting station, the converting station comprising: 
- a trim module to trim a surface with an electric chainsaw and a band saw (19 in Figure 5) [Lines 4-6 in Paragraph 16] and 
- a customization module (a cutting module) to cut the ice sheet into clear ice products [Lines 4-6 in Paragraph 15].
Regarding claim 15, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 7.
Flores discloses that most of steps of making ice products can take place in the freezer (31 in Figures 6-8) [Paragraphs 28-39], wherein the temperature of the freezer is maintained at least about 5°F. and not greater than about 15°F [Paragraph 63], and some steps of the process can take place outside of the freezer, such as in a room comprising a refrigerator (31 in Figure 9), wherein the temperature of the refrigerator 31 is maintained at about 33°F. and not greater than about 40°F [Paragraph 64].
Therefore, it can be said that the system as set forth in claim 7 comprises a heating chamber (a refrigerator capable of maintaining at various temperatures for heating) and a cooling chamber (a freezer capable of maintaining at various temperatures for cooling) associated with at least one of the substations.
Regarding claim 17, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 7.
Flores discloses a packaging module, for example packing ice in food grade poly-press containers including a corrugated box (41 in Figure 9) [Lines 2-4 in Paragraph 24].
Therefore, the system as set forth in claim 7 comprises a packaging module.
Regarding claims 18-19, the freezing module, the demolding module, and the converting station for the system as set forth in claim 7 can be automated using sensors, mechanisms, and a related controller.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) in view of Pankaj (WO 2017203703) in view of Flores (US 2019/0204000) as applied in claims 7, 9-12, 15, and 17-19 and further in view of Schwetz et al. (US 5,503,519) [Schwetz].
Regarding claim 16, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 7.
Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores does not disclose that the demolding module comprises a demold mechanism for removing formed ice from the mold, wherein the demold module includes a plurality of grippers.
However, Schwetz discloses that an apparatus comprising grippers (30 and 31 in Figure 1) can be used to lift plate-shaped articles, wherein the gripper body can carry suction cups (32 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores ’s ice manufacturing system to incorporate the teachings of Schwetz by adopting an apparatus comprising grippers carrying suction cups to the ice manufacturing system to lift the ice sheet from the mold for the purpose of decreasing ergonomic injury by decreasing human factors.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) in view of Pankaj (WO 2017203703) in view of Flores (US 2019/0204000) as applied in claims 7,9-12, 15, and 17-19 and further in view of Daiji et al. (WO 2018198177) [Daiji].
Regarding claim 13, Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 10.
Boarman discloses a sphere substation using molded sides (442 and 444 in Figure 8A-8C).
Flores discloses a system, method and apparatus for manufacturing ice objects, and the system or the method comprises a converting station, the converting station comprising: 
- a rod station to cut each sheet into two or more rods (loins, 23 in Figure 7) with the band saw [Lines 1-2 in Paragraph 18] and 
           - a cube station to cut each rod into two or more ice cubes (25 in Figure 8) with the band saw [Lines 1-2 in Paragraph 19].
Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores does not disclose a crushing substation.
However, Daiji discloses an ice crushing mechanism (600 in Figure 11) to crush ice by sandwiching ice by a fixed plate (601 in Figure 11) and a movable plate (601 in Figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores ’s ice manufacturing system to incorporate the teachings of Daiji by further adding a crushing substation to the ice manufacturing system for the purpose of providing diverse ice products including crushed ice.
Regarding claim 14, Clinebell in view of Boarman in view of Scalf in view of Pankaj in view of Flores, and further in view of Daiji discloses the system as set forth in claim 13.
Boarman discloses a sphere substation including molded plates (442 and 444 in Figure 8A-8C), each comprising half spherical cups placed at intervals.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) in view of Pankaj (WO 2017203703), and further in view of Schwetz et al. (US 5,503,519) [Schwetz].
Regarding claim 20, Clinebell discloses a system for manufacturing clear ice products, the system comprising:
- a freezing module comprising: 
- a frame comprising a plurality of chambers, disposed horizontally (Page 3),
- at least a plate freezer implicitly disclosed underneath the chambers based upon the bottom-up frozen ice sheet (Page 9),
- at least one mold (a liner in Page 3) provided for placement on each plate freezer and suitable for receiving water to form an ice sheet (Page 4), 
- a circulation pump (Pages 5 and 6) associated with each mold, wherein the circulation pump circulates water in the mold to release air bubbles and/or prevent formation of air bubbles as the water freezes, and
	- a portable water hose to be controlled manually, wherein the water hose is movable from fill position to an elevated position when water is filled up to a certain level, and wherein the water hose is at least partially disposed within the mold in the fill position (Page 4), and 
- a demolding module comprising a shelf, wherein the demolding module removes the ice sheets from the molds by pulling the mold from the freezing module manually (Pages 10-13).
Clinebell does not disclose that the frame comprises a plurality of levels.
However, Boarman discloses a cold plate apparatus (100 in Figure 3) comprising a plurality of levels (110A, 110B, and 110C in Figure 3), and a plate freezer (112A, 112B, and 112C in Figure 3) including a cooling source (22 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell’s system to incorporate the teachings of Boarman by arranging Clinebell’s chambers vertically and putting a plate freezer underneath each chamber to have a plurality of levels for the purpose of maximizing the production of ice sheets within an occupying space by the system.
Clinebell in view of Boarman does not disclose a control frame associated with each plate freezer.
However, Scalf discloses a quick fill fluid dispenser comprising a fill valve (164 in Figure 5), a flowmeter (166 in Figure 5), a fluid level sensor (182 in Figure 5) and possibly a pump [Lines 22-23 in Paragraph 53], wherein these components are provided to monitor fluid fill level [Lines 1-7 in Paragraph 55] or to regulated an amount of fluid [Lines 1-7 in Paragraph 55].
Scalf also discloses that the fill valve and the flowmeter can be integrated with one another in the same housing [Lines 15-16 in Paragraph 52].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman’s water hose to incorporate the teachings of Scalf by adding some components such as a fill pump and a flowmeter and integrating those components in the same housing or frame to make a control frame, and then connecting the control frame to the water hose, wherein the control frame can be movable from an elevated position to fill position and one or more circulation pumps can be related to the control frame by the teachings of Clinebell, to monitor water fill level and to control one or more circulation pumps in the mold for the purpose of precisely controlling water filling and circulation by eliminating human factors.
Clinebell in view of Boarman, and further in view of Scalf does not disclose a lift, a part of the demolding module.
However, Pankaj discloses a lift (a stacker crane, 12 in Figure 1) comprising a shelf (12-1, an elevating table), a guide rail (13 in Figure 1), and a traveling rail (14 in Figure 1), wherein the lift can bring the shelf to a desired height to handle a package (15 in Figure 1).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman, and further in view of Scalf’s demolding module to incorporate the teachings of Pankaj by adding Pankaj’s lift to the demolding module to better move the mold including ice from the frame, wherein the frame comprises a plurality of levels for the purpose of decreasing injury related to workers by minimizing human factors, and improving manufacturing efficiency.
Clinebell in view of Boarman in view of Scalf, and further in view of Pankaj does not disclose that the demold module includes a plurality of grippers for gripping the ice in the mold.
However, Schwetz discloses that an apparatus comprising grippers (30 and 31 in Figure 1) can be used to lift plate-shaped articles, wherein the gripper body can carry suction cups (32 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman in view of Scalf, and further in view of Pankaj’s ice manufacturing system to incorporate the teachings of Schwetz by adopting an apparatus comprising grippers carrying suction cups to the ice manufacturing system to lift the ice sheet from the mold for the purpose of decreasing ergonomic injury by decreasing human factors.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clinebell (Clinebell CI-4 Operation, 2018) in view of Boarman et al. (US 2014/0165624) [Boarman] in view of Scalf (US 2020/0182535) in view of Pankaj (WO 2017203703) in view of Flores (US 2019/0204000) as applied in claims 7, 9-12, 15, and 17-19 and further in view of Martens (NL 1007214).
Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores discloses the system as set forth in claim 7.
Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores does not disclose that the system as set forth in claim 7 comprises a material handling gantry.
However, Martens discloses a transport gantry system (12 in Figure 1) for frozen products in an insulated housing (2 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinebell in view of Boarman in view of Scalf in view of Pankaj, and further in view of Flores’s system to incorporate the teachings of Martens by adding Martens’s transport gantry system to the ice making system to better remove ice from the mold and move ice to a desired location within the ice making system for the purpose of decreasing injury related to workers by minimizing human factors, and improving manufacturing efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763